AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                  FILED
                                                                                                                  FEB 2 6 2019
                                      UNITED STATES DISTRICT COUR
                                                                                                           CLERK, U.S. ['.)!STRICT COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA                                  SQ ifHE  DISTRICT OF CALIFORNIA
                                                                                                         B                          DEPUTY
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMIN L CASE
                                 v.                                 (For Offenses Committed On or After November 1, 1987)


                 URIEL A VITIA-CARAZCO (1)                          Case Number:            18CR4655-BAS

                                                                    NORA HIROZA WA OF FEDERAL DEFENDERS, INC.
                                                                    Defendant's Attorney
USM Number        72484298
D -
THE DEFENDANT:
lZI pleaded guilty to count(s)        ONE (1) OF THE INFORMATION

D     was found guilty on count(s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                   Nature of Offense                                                                  Number(s)
s use 1324(a)(l)(A)(i)            BRINGING IN ALIENS AND AIDING AND ABETTING                                            1
AND (v)(II)




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0     The defendant has been found not guilty on count(s)

JZI   Count(s)    REMAINING                                   are         dismissed on the motion of the United States.

      Assessment : $100 REMITTED.



lZI   JVTA Assessment*:$ 5,000 REMITTED
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
lZI   No fine                D Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    FEBRUARY 25. 2019
                                                                    Date of Imposition of Se
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                URIEL AVITIA-CARAZCO (1)                                                 Judgment - Page 2 of2
CASE NUMBER:              l 8CR4655-BAS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D     at                                               on
       D     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL
